Citation Nr: 1631360	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from October 1971 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In December 2015, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's December 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

A current low back disability did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.


CONCLUSION OF LAW

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

      I. Due Process 
      
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January 2010, February 2010, and October 2010.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment records, post service VA and private treatment records, lay statements, and VA examination reports.  

The Veteran was afforded VA examinations in November 2010 and most recently, in February 2016 (pursuant to the December 2015 Board Remand).  See Stegall, 11 Vet. App. 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the February 2016 VA examination was in substantial compliance with the Board's December 2015 remand instructions.  The examination was adequate, as it was predicated on an examination of the Veteran, as well as, consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considered all of the pertinent evidence of record, and provided a complete rationale for the opinion stated.  

Additionally, in January 2016, pursuant to the Board's December 2015 remand, the Veteran was sent a letter asking him to provide any additional treatment records from several physicians and medical offices to which he did not respond.  In March 2016, the Veteran's representative indicated that they did not have any additional evidence regarding the Veteran's appeal.  SSA records were also requested; however, a response received by the SSA indicated that they did not have any record of the Veteran being in receipt of SSA disability benefits.  The Board also notes that outstanding VA treatment records were obtained.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.  There has been substantial compliance with all duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.

      II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the nervous system (such as arthritis), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Veteran contends that he has a low back disability that is related to service.  

Service treatment records (STRs) show that in early February 1975, the Veteran complained of pain in his lower back in an area of his lumbar spine, which he reported may have been kicked.  On February 3, 1975, the Veteran was assaulted and sustained multiple abrasions, contusions, and fracture of nasal bones.  He was treated at St. Elizabeth hospital, kept overnight, and released in the afternoon.  He was also prescribed Tylenol. 

In mid-February 1975, the Veteran complained of feeling a "pop" in his back when bending.  He complained of increased pain in his back since the incident.  He also still had a sore back.  He was prescribed medication for relief.  A few days later, the Veteran again complained of back pain but only on standing for prolonged periods of time.  Later that month, the Veteran complained of back pain in his lumbosacral area that was sensitive to the touch and the pain was constant.  He described it as "pressure" until sitting or palpation when the sensation was very sharp.

In February 1976, the Veteran reported that while working he was pulling on a wrench and suddenly he felt pain in his back.  The pain increased rapidly and he was brought to the emergency room by ambulance.  The Veteran complained of midline back pain and exacerbation at bending or sitting.  He had no sensory deficits.  He was diagnosed with a lumbar muscle spasm.

In December 1978, the Veteran complained of back pains in his lumbar region after doing exercises.  Visual inspection showed no abnormality but slight tenderness.  The Veteran's treatment plan included no physical training or running for two days, analgesic balm, and hot soaks.

A March 2001 private treatment record reflects a work restriction form due to a ruptured lumbar disk.  The Veteran received multiple work restriction forms due to the ruptured lumbar disk and subsequent lumbar strain through approximately January 2002.

An April 2001 private treatment record shows that the Veteran sustained a work injury on March 19, 2001.  He described injury while on his hands and knees spreading tarp on his truck.

An August 2001 private treatment record includes preoperative and postoperative diagnoses of lumbago and DDD at L4-5 and L5-S1.  He underwent a lumbar epidural steroid block.

An October 2001 private treatment record reflects the Veteran's continued complaints of back pain and report that he used to lift a 120-pound tarp on his truck.

A November 2001 private treatment record shows that the Veteran presented for a regularly scheduled follow-up visit.  He reported having a couple episodes of back pain, one in particular that lasted about three days.  He took ibuprofen and it resolved.  He was assessed as having lumbar disc disease.

The Veteran was afforded a VA examination in November 2010.  The Veteran reported that during service he was working on a piece of equipment when he began having back spasms.  He had to lie flat on the ground to make it better.  He went to the aide station and was told that he had a back sprain.  The examiner noted that he was unable to recall this moment clearly.  The Veteran further reported that he was put on profile, given some pills, and taken off flight status.  The Veteran stated that since that time, he had injured his back two more times and was told that if it happened again, he would likely need surgery.  He was diagnosed with degenerative disc disease (DDD) at L5-S1.  The examiner pointed out that the Veteran worked in construction for four years.  The examiner opined that the Veteran's back condition was less likely than not caused by or a result of his military service.  She stated that an x-ray of the Veteran's lumbar spine completed in 1975 was normal with no DDD or degenerative joint disease (DJD) found.  She noted that review of a March 2010 audiology note showed that the Veteran worked in construction for four years and that while she was unsure what he did in construction, it was more likely that his back was injured during that time than while in service.

In December 2012, the Veteran submitted a lay statement by S. P. attesting to and describing his lower back problems.

Pursuant to the December 2015 Board remand, the Veteran was afforded another VA examination in February 2016.  He was diagnosed with degenerative arthritis of the spine and DDD.  The Veteran reported low back pain since 1974 while working on his car.  He reported having been diagnosed with a muscle strain and treated, which improved the condition.  He had intermittent pain following that.  In 1981, the pain got worse with another injury after service of which he was carrying an object and ducked to get under a tree limb.  The Veteran also reported a third injury in the late 1990s in which he suffered from pain while driving, which was later determined to be a herniated disc.  His treatment included physical therapy and traction.  He stated that now his back hurts daily.

Upon review of the Veteran's claims file and interview and examination of the Veteran, the February 2016 examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran reported one back injury in the service that was diagnosed as a muscle strain and treated.  It improved.  He later (post-service) injured his back a few times and was diagnosed with DDD and DJD.  Thus, the examiner concluded that it was less likely than not the claimed back condition was incurred in service.  The back injury in the service is less likely than not related to the present back condition.  No arthritis of the back was noted shortly following service separation.

Notably, the record is absent for any competent evidence of a nexus between diagnosed DDD and arthritis of the Veteran's lumbar spine and the Veteran's active service.  The only evidence offered of a nexus to the Veteran's service is his lay assertion that his DDD and arthritis of the lumbar spine are related to his active service, including complaints of back pain during active service.  The Board acknowledges that the Veteran is competent to report his observable symptoms such as pain.  Moreover, service treatment records document that the Veteran did receive treatment for low back pain during his active service.  However, under the facts of this case, the Veteran, as a layperson with no demonstrated medical knowledge or expertise, is not competent to provide a nexus opinion regarding his currently diagnosed DDD and arthritis condition and his active service, to include treatment for low back pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. (2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This is because the question of whether the Veteran's current back disability is related to what he suffered from during service is a complex one.  Not only is there a long period of time since service but there have been intervening injuries of his back, including one requiring traction.

The most probative evidence regarding a potential nexus is the February 2016 VA examiner's opinion which weighs against the Veteran's claim.  Specifically, the examiner found the Veteran's current lumbar spine disability of DDD and DJD are less likely than not related to the present back condition.  The Veteran was treated for a back injury in service that was diagnosed as a muscle strain and treated.  It later improved.  Post-service, the Veteran injured his back a few times (particularly of note is his March 2001 work injury) and was diagnosed with DDD and DJD.  Thus, the examiner concluded that it was less likely than not the claimed back condition was incurred in service.  The back injury in service was less likely than not related to the present back condition.  Furthermore, no arthritis of the back was noted shortly following service separation.
 
Moreover, there is no evidence of record that the Veteran had DDD or DJD during active service, or DJD within one year of separation from active service, such that the presumptive provisions regarding service connection for chronic diseases are inapplicable.  38 C.F.R. § 3.307, 3.309.  

As such, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  There is no reasonable 




(CONTINUED ON NEXT PAGE)





doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49. 


ORDER

Entitlement to service connection for a low back disability is denied.


	

____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


